Citation Nr: 0728961	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-14 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for temporomandibular 
joint syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 2002.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Wichita, Kansas.

The December 2003 rating decision (in pertinent part) denied 
service connection for arthritis of the hands and for 
temporomandibular joint syndrome, and the June 2004 rating 
decision denied service connection for a skin disability.

A rating decision dated in August 2005 denied service 
connection for a right hip disability and hernia.  The Board 
notes that no notice of disagreement with that decision has 
been received.


FINDING OF FACT

The medical evidence does not reveal a current skin 
disability, arthritis of the hands, or a diagnosis of 
temporomandibular joint syndrome.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Arthritis of the hands was not incurred in or aggravated 
by the veteran's active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  Temporomandibular joint syndrome was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2002, the veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claims.  VCAA notice was provided to the appellant prior to 
the initial adjudication.  Pelegrini.  An April 2006 VA 
letter provided notice regarding the assignment of disability 
ratings and effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA examinations and some private 
treatment records.  The veteran has undergone examinations 
that have addressed the matters presented by this appeal.  
While the veteran has essentially questioned the adequacy of 
those examinations, the Board notes that the VA examiners 
reviewed the veteran's medical history, noted his subjective 
complaints, and supplied clinical findings.  In short, the 
Board finds that the examinations are adequate for deciding 
these claims.

The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will address the merits of each claim.

Legal Criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence or aggravation for certain chronic diseases, such 
as arthritis, will be presumed if they become manifest to a 
compensable degree within the year after service.  38 C.F.R. 
§§ 3.307, 3.309(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

After a thorough review of the evidence, the Board can find 
no indication, despite examination, that the veteran has a 
current diagnosis of any of the disabilities on appeal.  

The Board observes that VA examinations in May 2003 and April 
2004 noted no skin disability (other than scars), even though 
the veteran's skin complaints, including rosacea and 
dermatitis, were noted prior to examination.  On VA 
examination in May 2003, the veteran complained of chronic 
fungal infection of the hand and fingers, for which he had 
received treatment from time to time.  No skin abnormality 
was noted on physical examination at that time.  On VA 
examination in April 2004, the veteran reported a history of 
boils involving his hands, gluteal area, and right eye.  He 
indicated that his last boil infection had been in 1992, and 
that he had had no further lesion since.  He also reported a 
history of poison ivy dermatitis in service, with none since 
1999, including none as a civilian.  An asymptomatic status 
post mole excision scar was noted.  It was also reported that 
a ganglion cyst of the right middle finger had been 
surgically removed in 1997, without complications.  Physical 
examination revealed surgical scars.  No skin disability was 
identified.  It was specifically noted there was no presence 
of rosacea of the face.

As for arthritis of the hands, VA X-ray examinations of the 
hands, undertaken in July 2003, noted no fracture, 
dislocation, or arthritic changes.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

As for temporomandibular joint syndrome, the Board notes that 
in April 2003 the veteran underwent a VA dental examination.  
The examiner observed that service dental records had noted 
some minor temporomandibular joint problems.  Examination 
revealed that the veteran's mouth had normal functioning, 
range of motion, and occlusion.  In short, temporomandibular 
joint syndrome has not been diagnosed.

The Board has reviewed the veteran's service medical records, 
including the veteran's November 2001 retirement examination.  
The Board notes that while the veteran made complaints 
related to the disabilities on appeal during service, the 
veteran's mouth, skin, and musculoskeletal system were 
clinically evaluated as normal upon retirement examination.  
Further, while a September 2001 record did reflect a 
diagnosis of bilateral hand early osteoarthritis, the Board 
observes that objective examination of the hands at that time 
was normal, and the diagnosis does not appear to be based on 
X-ray evidence.  As a service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
veteran's claims for service connection are not warranted in 
this case.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit favorable determinations.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As the preponderance of the evidence is against each 
claim, they must be denied.

The Board does not doubt the sincerity of the veteran's 
beliefs regarding these issues, and the Board has reviewed 
his statements made in support of the claim.  However, a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).




ORDER

Service connection for a skin disability is denied.

Service connection for arthritis of the hands is denied.

Service connection for temporomandibular joint syndrome is 
denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


